Citation Nr: 1601843	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  14-08 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to an increased rating for cardiomyopathy, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1995 to June 1995 and from October 2003 to April 2005.

The matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which determined that new and material evidence had not been received to reopen the claim of service connection for a lumbar spine disability.  The claim also denied entitlement to a rating in excess of 30 percent for cardiomyopathy. 

The Veteran and his wife testified before the undersigned at a Board hearing in August 2014.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the record at the August 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw the appeal as to the claim of entitlement to an increased rating for cardiomyopathy.

2.  In a March 2009 rating decision, the RO denied service connection for a lumbar spine disability.  The Veteran did not appeal this determination and no new and material evidence was received within one year of its issuance.

3.  The evidence received since the March 2009 rating decision is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to an increased rating for cardiomyopathy.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

2.  The criteria for reopening the claim of service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's petition to reopen his claim has been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).




I.  Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204. 

On the record at the August 2014 Board hearing, the Veteran indicated that he wished to withdraw his appeal as to the issue of entitlement to an increased rating for cardiomyopathy.  The withdrawal was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to this issue.  The Board has no jurisdiction to review the appeal of the denial of entitlement to an increased rating for cardiomyopathy, and the appeal is dismissed.  See 38 C.F.R. § 20.202.

II.  Petition to Reopen 

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Factual Background and Analysis

The Veteran's claim of service connection for a lumbar spine disability was denied in a March 2009 rating decision because evidence received in connection with the claim failed to establish any relationship between the Veteran's back problems and any disease or injury during military service.  Additionally, service treatment records failed to reveal any evidence that the appellant sought treatment or was diagnosed with any back condition during service.  The evidence of record at the time of the March 2009 rating decision included service treatment records and VA treatment records.

The appellant was notified of the decision and of his procedural rights by letter in March 2009.  He did not appeal the determination and no new and material evidence was received within a year of its issuance.  Thus, the March 2009 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

Since the March 2009 rating decision, additional VA treatment records and a transcript of the August 2014 Board hearing have been associated with the claims file.  

This evidence is new as it was not part of the record at the time of the March 2009 rating decision.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, the August 2014 transcript reveals the Veteran's report that he suffered a lumbar spine injury during military service while stationed in Iraq.  He further indicated that he began seeking treatment for his spine around 2009.  Therefore, the evidence is new and material and the claim of service connection for a lumbar spine disability is reopened.


ORDER

The appeal on the issue of entitlement to an increased rating for cardiomyopathy is dismissed.

New and material evidence having been received, the petition to reopen the claim of service connection for a lumbar spine disability is granted.


REMAND

In testimony provided at the 2014 Board hearing, the Veteran asserted that he injured his lumbar spine during service in Iraq.  He stated that his military occupation specialty in field artillery required heavy lifting and that he tweaked his back while moving boxes on and off a truck.  He was treated by a medic and given pain medication.  Additionally, he reported that he hurt his back lifting weights on the military base.  The appellant also mentioned that he wore standard combat equipment that weighed an average of 70 pounds.  

A review of the Veteran's military personnel records demonstrates that he was awarded the Combat Action Badge for his period of service from March 2004 to March 2005.  

Pursuant to U.S.C. § 1154(b), the VA may accept lay or other evidence of a disease or injury (if consistent with the circumstances, conditions, or hardships of such service), notwithstanding the fact that there is no record of such an injury.  The Board finds that the lay testimony provided by the Veteran at least gives rise to the possibility that he suffered injuries to his lumbar spine during service.  In affording him the benefit of the doubt, the Board finds that a VA examination is warranted to determine the nature of the lumbar spine disability and whether it began during or is causally related to service.

During the Board hearing, the Veteran testified that his lumbar spine condition was treated by a private doctor and chiropractor.  He also reported that he was seen by his treating VA physician the day before the hearing.  On remand, outstanding VA and private medical records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records for the Veteran's lumbar spine disability.

2.  Ask the Veteran to identify all private medical treatment providers for his lumbar spine disability and furnish appropriate authorization for the release of the medical records.  If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his lumbar spine disability.  The claims file must be reviewed by the examiner and such review should be noted in the examination report.

Following a review of the relevant evidence and evaluation of the Veteran, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed lumbar spine disability had its onset during military service or is otherwise related to such service.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

The examiner should note that although there is no record of in-service injuries, the Veteran was awarded the Combat Action Badge and that his lay testimony as to in-service injuries as described at the August 2014 hearing (and summarized in the first paragraph of this remand) are deemed credible.  The examiner should discuss the relationship between the reported injuries and any diagnosed lumbar spine disability.

4.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


